 

EXHIBIT 10.51
 
[sanmlogo070310.jpg]
 
 
April 6, 2010
 
Michael R. Tyler
2700 North First Street
San Jose, CA 95134
 
Dear Mike:
 
This letter will further amend the addendum dated as of February 28, 2007, as
amended (the “Addendum”) to the letter offer of employment to you from
Sanmina-SCI, dated as of February 23, 2007. The purpose of this amendment is to
make additional changes necessary or desirable under Section 409A of the
Internal Revenue Code. Section 4 of the Addendum shall be further amended as
follows (new text shown underlined):
 
“4.     If your employment is terminated by Sanmina-SCI without “cause”, or if
you leave the Company for “good reason,” as the term “cause” has been previously
defined between you and Sanmina-SCI, and “good reason” is defined in the safe
harbor provisions in Treas. Reg. § 1.409A-1(n) (2), as amended, then you will
receive twelve months of salary continuation, upon execution by you, of an
Agreement and General Release within 30 days of the date of termination. If, as
of the date of termination, the Company determines you are a “specified
employee” within the meaning of Section 409A of the Internal Revenue Code and
the rules and regulations promulgated thereunder, then, to the extent required
by Section 409A and such rules and regulations, such payments shall be delayed
until six months following the date of termination of your employment with the
Company.”
All other provisions of the Addendum shall remain unchanged.
 
 
Very truly yours,
 
 
 
SANMINA-SCI CORPORATION
 
 
 
/s/ Wayne Shortridge
 
Wayne Shortridge
                                                                                 
Chairman, Compensation Committee of the Board

 
AGREED AND ACKNOWLEDGED:
 
/s/ Michael R. Tyler
Michael R. Tyler
 

 